PER CURIAM. Appellant James Slack filed a motion for IAM. appeal. We previously denied the motion because Appellant’s attorney, Kenneth G. Fuchs, did not admit fault in failing to file a timely notice of appeal. See Slack v. State, 338 Ark. 643, 999 S.W.2d 668 (1999)(per curiam). We indicated, however, that we would grant the motion if Appellant’s attorney filed an affidavit accepting full responsibility for failing to file a timely notice of appeal. Appellant’s attorney has assumed full responsibility for the error in an affidavit filed October 8, 1999.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Johnson v. State, 332 Ark. 78, 959 S.W.2d 54 (1998) (per curiam); Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978). A copy of this per curiam opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).